Dismissed and Opinion Filed October 22, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00998-CV

              IN RE SIGHTLINE SEARCH, INC., JOHN C. EDWARDS, AND
                        ANTOINETTE H. EDWARDS, Relators

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-16090

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Molberg

       On August 22, 2019 relators filed a petition for writ of mandamus and an emergency

motion to stay, challenging the trial court’s July 31, 2019 order granting real parties in interest’s

motion to conduct discovery related to real parties’ amended motion to dismiss under the Texas

Citizen’s Participation Act. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.001–.011. On August

28, 2019, relators requested we take no action on the matter until they submitted an update to the

Court. The following day, relators advised by letter that the parties were seeking mediation.

       The Court now has before it relators’ October 11, 2019 unopposed motion to dismiss with

prejudice their petition for writ of mandamus and emergency motion to stay. In the motion to

dismiss, relators advise that the parties have reached a settlement in the underlying dispute.
Accordingly, we grant relators’ unopposed motion and dismiss with prejudice the petition for writ

of mandamus and emergency motion to stay TCPA discovery order. See TEX. R. APP. P. 42.1.




                                                 /Ken Molberg//
                                                 KEN MOLBERG
                                                 JUSTICE

190998f.p05




                                              –2–